                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
                                           (SOUTHERN DIVISION)
         CHAMBERS OF                                                                        6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                             GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                                 (301) 344-0627 PHONE
 MDD_GLSchambers@mdd.uscourts.gov                                                                (301) 344-8434 FAX




                                                              December 23, 2019

         Stephen F. Shea, Esq.                                Cassia W. Parson, Esq.
         801 Roeder Road, Suite 550                           Special Assistant United States Attorney
         Silver Spring, MD 20910                              Social Security Administration,
                                                              Office of General Counsel
                                                              6401 Security Blvd.
                                                              Baltimore, MD 21235

                  Subject:     Tiffany J. v. Saul
                               Civil No.: 8:18-cv-03249-GLS

         Dear Counsel:

                 Pending before this Court are cross-motions for summary judgment. (ECF Nos. 13, 14). A
         court must uphold the Social Security Administration’s (“SSA” or “the Agency”) decision if it
         supported by substantial evidence and if the Agency employed proper legal standards. See 42
         U.S.C. §§ 405(g), 1383(c)(3)(2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
         substantial evidence rule “consists of more than a mere scintilla of evidence but may be somewhat
         less than a preponderance.” Chater, 76 F.3d at 589. A court shall not “re-weigh conflicting
         evidence, make credibility determinations, or substitute [its] judgment” for that of the SSA. (Id.).
         Upon review of the pleadings and the record, this Court finds that no hearing is necessary. Local
         Rule 105.6. For the reasons set forth below, both Motions are DENIED and the SSA’s judgment
         is remanded for further consideration.

         I.       BACKGROUND

                  Plaintiff filed a Title II Application for Disability Insurance Benefits and Title XVI
         application for Supplemental Security Income Benefits on January 2, 2015, alleging a disability
         onset date of November 19, 2014. (Tr. 16). The SSA denied Plaintiff’s application initially on
         April 17, 2015 and upon reconsideration, denied it again on August 21, 2015. (Id.). The
         Administrative Law Judge (“ALJ”) granted Plaintiff’s request for a hearing and conducted it on
         June 22, 2017. (Id.). On November 16, 2017, the ALJ issued a decision finding the Plaintiff was
         not disabled within the meaning of the Social Security Act during the relevant time frame. (Tr. 16-
         27). The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the
         final, reviewable decision of the Agency. (Tr. 1-5).
Tiffany J. v. Berryhill
8:18-cv-03249-GLS
December 23, 2019
Page 2

II.     ANALYSIS PERFORMED BY THE ADMINISTRATIVE LAW JUDGE

         In deciding to deny Plaintiff’s claim, the ALJ followed the five-step sequential evaluation
process regarding disability set forth in 20 C.F.R. § 416.920. See also Mascio v. Colvin, 780 F.3d
632, 634-35 (4th Cir. 2015). The steps used by the ALJ were as follows: step one, assess whether
Plaintiff engaged in substantial gainful activity since the alleged disability onset date; step two,
determine whether Plaintiff’s impairments met the severity and durations requirements found in
the regulations; step three, ascertain whether Plaintiff’s medical impairment met or equaled an
impairment listed in the regulations, 20 C.F.R. Part 404, Subpart P, Appendix 1. (“the Listings”);
step four, analyze whether Plaintiff could perform her past work, given the limitations caused by
her impairments; and at step five, analyze whether Plaintiff could perform any work. (Tr. 31-40).
Because the first three steps did not yield a conclusive determination, the ALJ also assessed
Plaintiff’s Residual Functional Capacity (“RFC”)—i.e., the “most the claimant ‘c[ould] still do
despite, physical and mental limitations that affect[ed] her ability to work”—by considering all of
Plaintiff’s medically determinable impairments, regardless of their severity. See Mascio, at 635
(quoting 20 C.F.R. § 416.945(a)(1)). Per Mascio, Plaintiff bore the burden of proof through the
first four steps of the sequential evaluation process. 780 F.3d at 636. Upon making the requisite
showing, the burden shifted to the Agency at step five to prove that Plaintiff could perform other
work that “exist[ed] in significant numbers in the national economy,” in light of her “[RFC], age,
education and work experience.” Lewis v. Berryhill, 858 F.3d 858, 862 (4th Cir. 2017) (internal
citations omitted).

        Here, the ALJ found that Plaintiff suffered from the following severe impairments
beginning on November 19, 2014: lupus and peripheral neuropathy. (Tr. 18). Recognizing those
severe impairments, the ALJ determined that Plaintiff had the RFC to:

        perform sedentary work as defined in 20 CFR 404.1567(a) except occasionally
        climbing ramps and stairs, balancing, stooping, kneeling, crouching, and crawling;
        never climbing ladders, ropes, or scaffolds; frequently handling objects with the
        right upper extremity; and the claimant must avoid concentrated exposure to
        hazards such as moving machinery and unprotected heights. (Tr. 21).

         At the hearing, a vocational expert (“VE”) testified about whether a hypothetical person
with the same limitations as the Plaintiff could perform Plaintiff’s prior work as a Pharmacy
Technician. (Tr. 55). The VE testified that the hypothetical person could not perform Plaintiff’s
prior work but could perform other work existing in significant numbers in the national economy,
e.g., a document preparer, a charge account clerk, and a call out operator. (Tr. 57). Therefore, the
ALJ found that the Plaintiff was not disabled. (Tr. 27).

III.    DISCUSSION

       On appeal to this Court, Plaintiff asserts that the ALJ committed several prejudicial errors
in evaluating the Plaintiff’s mental impairments and in fashioning her RFC by failing to: (1)
evaluate the cumulative effects of all of Plaintiff’s impairments; and (2) explain why Dr.
Tiffany J. v. Berryhill
8:18-cv-03249-GLS
December 23, 2019
Page 3

Worthing’s treating source opinions were only accorded “partial weight.” (ECF No. 13, pp. 3-9).
In addition, Plaintiff argues that the ALJ failed to evaluate Plaintiff’s subjective complaints
regarding her pain. (ECF No. 13, pp. 10-12). I find that remand is appropriate, for the reasons set
forth immediately below.

        When assessing a claimant’s RFC, the regulations require that an ALJ consider all the
claimant’s medically-determinable impairments, including any medically-determinable
impairments that are not “severe.” 20 C.F.R. § 416.925(a)(2). The ALJ is to consider any
inconsistency between the evidence and the extent to which there are any conflicts between a
claimant’s statements and the rest of the evidence. 20 C.F.R. § 404.1529(c)(4). An ALJ will
determine if a claimant’s symptoms will diminish his or her capacity for basic work activities,
subject to the symptoms being consistent with the objective medical evidence and other evidence.
Id. The RFC determination should include a “narrative discussion describing how the evidence
supports each conclusion citing specific medical facts . . . and nonmedical evidence.” Social
Security Ruling (“SSR”) 96–8p, 1996 WL 374184, at *7 (July 2, 1996). Accordingly, a “proper
RFC analysis contains three components: (1) evidence, (2) logical explanation, and (3) conclusion.
The second component, the ALJ’s logical explanation, is just as important as the other two.”
Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019). See also Petry v. Comm’r, Soc. Sec.
Admin., No. SAG-16-464, 2017 WL 680379, at *2 (D.Md. Feb. 21, 2017) (the ALJ should build
“an accurate and logical bridge from the evidence to his conclusion”).

        First, Plaintiff asserts that the ALJ failed to evaluate the cumulative effects of all of her
impairments, both those found to be “severe” and those that were not severe. (ECF No.13, pp. 3-
7). Relatedly, Plaintiff argues that, given Plaintiff’s combination of impairments, the ALJ failed to
address Plaintiff’s ability to “sustain work-related activity, eight-hours per day, five days per
week.” (Id. at p. 10).

         According to 20 C.F.R. § 416.920, step two of the sequential evaluation process requires
the ALJ to consider the severity of an impairment, both individually and in combination with a
claimant’s other impairments. See also 20 C.F.R. § 416.923(“we will consider the combined effect
of all of your impairments without regard to whether any such impairment, if considered
separately, would be of sufficient severity.”). Fourth Circuit precedent also provides that an ALJ
must evaluate the combined effects of Plaintiff’s impairments and must adequately explain his
evaluation. Walker v. Bowen, 889 F.2d 47, 49 (4th Cir. 1989) (ALJ must make a particularized
finding on the effect of the combination of impairments). Hines v. Bowen, 872 F. 2d 56 (4th Cir.
1989). In Cook v. Heckler, 783 F.2d 1168, 1174 (4th Cir. 1986), the ALJ evaluated claimant’s
arthritis and mental illness independently from each other and found that none of the impairments
was “severe” enough to match or equal the appropriate Listing. On appeal, the Fourth Circuit found
that the ALJ failed to evaluate the combined effects of claimant’s impairments. The Fourth Circuit
held that although the ALJ adequately discussed the evidentiary record for claimant’s arthritis and
mental illness separately, the ALJ failed to make “a specific and well-articulated finding as to the
effect of the combination of impairments.” Id. at 1174. Moreover, the Fourth Circuit opined that
“wholly independent evaluations of the severity of [claimant’s] [impairments]” are insufficient
and remand is required. Id. at 1175.
Tiffany J. v. Berryhill
8:18-cv-03249-GLS
December 23, 2019
Page 4

        In essence, Defendant argues that the ALJ clearly reviewed the evidence because the ALJ
cited to Plaintiff’s treatment records. Defendant further argues that the ALJ considered the
combined effects of Plaintiff’s multiple impairments and evaluated Plaintiff’s testimony. In
addition, Defendant avers that the ALJ comprehensively reviewed the medical and psychological
reports and determined Plaintiff’s RFC based on medical and non-medical evidence. (ECF No. 14,
pp. 9-10).

         In the instant case, the ALJ committed the same error as the ALJ did in Cook v. Heckler.
According to the medical evidence, Plaintiff has the following non-severe impairments: obesity;
bilateral knee disorder; constipation, gastritis, and bloating; inguinal hernia; hypermobility;
Ehlers-Danlos syndrome; syncope and dysautonomia orthostatic hypertension; fibromyalgia; and
affected mood disorder. (Tr. 18-19). In addition, the record reflects that the ALJ independently
evaluated Plaintiff’s two severe impairments—lupus and peripheral neuropathy. The ALJ found
that neither of the severe impairments, individually, met or equaled the requirements set forth in
the Listings. (Tr. 21). The ALJ failed to clearly articulate that he/she did, in fact, evaluate the
combined effect of all of Plaintiff’s severe and non-severe impairments. Indeed, in Section 4, the
ALJ fails to even mention that the ALJ considered the non-severe impairments. (Tr. 21). The Court
is unable to discern from the ALJ’s opinion what effect all of Plaintiff’s impairments has on her
ability to do work-related activities. Thus, I cannot find that the ALJ’s findings are supported by
substantial evidence. Therefore, remand is necessary.

        Because the case is being remanded on other grounds, I need not address Plaintiff’s other
arguments. On remand, the ALJ should review his analysis of Plaintiff’s subjective complaints of
pain, and her ability to perform daily activities. Similarly, the ALJ should ensure that an adequate
explanation is given regarding why the ALJ afforded “partial weight” to Dr. Worthing’s opinion.

        Despite remanding the case for further findings consistent with this opinion, I express no
opinion as to whether the ALJ’s ultimate finding that Plaintiff is not disabled, and therefore, not
entitled to benefits is correct.

IV.     CONCLUSION

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 13),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 14), is DENIED. Pursuant
to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further analysis consistent with this opinion.
The clerk is directed to CLOSE this case.
Tiffany J. v. Berryhill
8:18-cv-03249-GLS
December 23, 2019
Page 5



        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.


                                                     Sincerely,

                                                                     /s/
                                                     The Honorable Gina L. Simms
                                                     United States Magistrate Judge
